Title: Gales & Seaton to Thomas Jefferson, 26 January 1818
From: Gales & Seaton
To: Jefferson, Thomas


                        
                            Honored Sir
                            Office of the Natl Intelligencer
Jan 26. 1818
                        
                        Hereto adjoined is a copy of a Circular we have addressed to each Member of both Houses of Congress. We consider the work therein suggested important to the public; and feel otherwise little anxiety as to the result. We consider it but respectful to advise you of our views, since, if the work is undertaken, we shall resort with confidence to your advice and direction, as to the authorities proper to be consulted, and to the sources whence to look for the most correct materials.
                        
                            With the highest respect we are Your obt Servants
                            Gales & Seaton
                        
                    